Citation Nr: 0320150	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  97-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain with spondylosis.

2.  Entitlement to service connection for cervical 
spondylosis with radicular pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to September 
1992, to include service in the Southwest Asia Theater of 
operations from December 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

As noted in the Board's March 2003 decision, while the 
veteran perfected appeals pertaining to claims of entitlement 
to an increased evaluation for post-traumatic stress disorder 
(PTSD), and entitlement to an earlier effective date for 
service connection for PTSD, he withdrew his appeals of these 
issues in correspondence received in February 2000 and 
September 2002 respectively.  Therefore, these issues are no 
longer for appellate consideration.  38 C.F.R. § 20.204 
(2002).

In April 1996, the veteran submitted claims of entitlement to 
service connection for rashes, sinus problems, diarrhea and 
aching joints that have not been initially addressed by the 
RO.  As noted in March 2003, these issues are referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran currently has a cervical spine disorder 
etiologically linked to a neck injury in service.

2.  The veteran currently has a low back disorder 
etiologically linked to his service.


CONCLUSIONS OF LAW

1.  Cervical spondylosis with radicular pain was incurred 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.159, 3.303, 3.326 (2002).

2.  A chronic lumbosacral strain with spondylosis was 
incurred during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 1154, 5103, 5103A, 5107; 38 
C.F.R. §§  3.102, 3.159, 3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in October 1998, January 1999, November 2001 
and September 2002, that VA would obtain all relevant 
evidence in the custody of VA and Federal agencies.  He was 
also advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or provide 
a properly executed release so that VA could request the 
records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims files.  
Moreover, copies of his records from Social Security 
Administration have been associated with his claims files.  
The claimant was notified of the need for VA examinations, 
and several were accorded him.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's service medical records show he complained of 
neck pain in March 1989.  He denied sustaining any injury.  
The assessment was musculoskeletal neck pain.  An April 1989 
treatment record indicates that his neck felt better and he 
was assessed with a recovering neck injury characterized as 
musculoskeletal neck pain.  There are no other relevant 
complaints, findings, treatment or diagnoses in service that 
could be associated with a cervical spine disorder.  

In his June 1992 medical history report, the veteran did not 
report any problems with his cervical spine.  He did give a 
history of recurrent back pain.  The June 1992 separation 
examination report indicates that clinical evaluation of his 
spine and upper extremities was normal.

October 1992 VA orthopedic and general medical examination 
reports, October and November 1992 VA outpatient treatment 
reports, as well as a January 1993 VA orthopedic examination 
report include no relevant complaints, findings, treatment or 
diagnoses.  

During his August 1993 VA Persian Gulf War examination, the 
veteran complained of neck, shoulder and back pain.  
Examination of his back was normal; however examination of 
his neck revealed a small movable lymph node in the right 
supraclavicular area.  

A September 1993 rating decision granted service connection 
for right and left knee disorders.

VA treatment records show the veteran complained of a two 
year history of tense muscles in his back in December 1993, 
and neck pain and swelling in January 1994.  A January 1994 
progress note reveals diffuse tenderness in the cervical 
spine.  An October 1994 X-ray study of the cervical spine 
reveals degenerative changes and grade one spondylolisthesis 
at level C3-4.  During a March 1995 VA neurological 
examination, the veteran gave a history of longstanding neck 
and shoulder pain.  The clinical assessment was neck, 
shoulder and hand discomfort, and possible cervical 
radiculopathy.  In December 1994, the veteran was diagnosed 
with a questionable cervical disc protrusion.  In January 
1995, the veteran complained of neck and low back pain with 
left arm numbness and a February 1995 electromyograph (EMG) 
study revealed a diagnosis of mild C6, C7 and C8 
radiculopathy.  An April 1996 computed tomography (CT) scan 
of the veteran's cervical spine revealed mild spondylosis.

During his February 1999 VA orthopedic examination, the 
veteran gave a history of injuring his neck in 1991 during 
the Gulf War when a "hatch" struck him in the back of the 
neck.  He complained of low back pain since 1991, but could 
not recall a specific injury.  Diagnoses included cervical 
spondylosis with radicular pain to the left shoulder and 
upper extremity; and a chronic lumbosacral strain with mild 
spondylosis at the L3-4, L4-5 and L5-S1 levels.  That same 
month, an examination to assess for fibromyalgia diagnosed 
left C6-7 cervical radiculopathy, a history of chronic low 
back pain, and no evidence of fibromyalgia.  

Statements from the veteran's girlfriend and cousin were 
received in February 2000.  The veteran's cousin stated that 
he had noticed the appellant had left-sided weakness on one 
occasion.  The veteran's girlfriend stated that they had been 
together for six years.  She felt that he was unable to pick 
up their four-year-old daughter because of his low back 
problems.  He also complained of neck and back stiffness.  
She felt that pain medications did not appear to work for 
him.  

An October 2000 MRI of the veteran's cervical spine revealed 
mild diffuse spondylosis of the cervical spine with 
straightening of the cervical curvature; central posterior 
ridging and a disc bulge/broad-based protrusion at the C6-7 
level with minimal impingement on the anterior spinal cord; 
and diffuse posterior ridging from C3-4 to C5-6 levels.  That 
same month, an MRI of the lumbar spine revealed mild 
desiccation of the L4-5 disc with minimal posterolateral 
bulges bilaterally; and desiccation of the L5-S1 disc with a 
mild to moderate diffuse posterior bulge with the suspicion 
for a small annular tear.  There was evidence of mild 
straightening of the lumbar curvature.  Subsequent VA 
treatment records show ongoing treatment for neck and low 
back pain, often diagnosed as myofascial pain syndrome.  

During a September 2002 personal hearing, the veteran 
testified that his low back problems began the second to 
third day he was in combat during the Persian Gulf War when a 
hatch on his vehicle hit his back.  The Board take this 
opportunity to note that the veteran served as an infantryman 
during Desert Storm, and that he was awarded the Combat 
Infantryman's Badge.  The veteran stated that he later 
experienced back stiffness and was prescribed Motrin and 
Demerol for the pain.  He believed his neck was injured by 
the conditions of combat.  He stated that he bounced around a 
lot in his vehicle and was also jostled by nearby explosions.

In June 2003, the Board, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002) ordered orthopedic and neurological examinations to 
determine the nature and etiology of any current cervical or 
lumbosacral spine disorder.  A June 2003 VA compensation 
examination report indicates diagnoses of cervical 
spondylosis with radicular pain to the left shoulder and left 
upper extremity; and a chronic strain of the lumbosacral 
spine with spondylosis.  The examiner, while opining that the 
veteran's cervical spine and lumbosacral spine disabilities 
were separate unrelated entities from his knee disabilities, 
did opine that there was documentation of injuries to both 
areas during service.  

Another June 2003 VA examiner, after reviewing the claims 
files and examining the appellant, diagnosed cervical and 
lumbar spine degenerative disease with some signs of cervical 
spondylosis and myelopathy.  The examiner further opined that 
it was at least as likely as not that the cervical and lumbar 
spine complaints were related to the veteran's military 
service.  It was also opined that it was at least as likely 
as not that the veteran's service-connected knee disorder 
resulted in aggravation of both the cervical and lumbar spine 
diseases.  

Analysis

The veteran contends that his current cervical and 
lumbosacral spine disorders are a result of his service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Considering all the evidence of record, the Board finds that 
entitlement to service connection for cervical and low back 
disorders is warranted.  His service medical records clearly 
indicate that he was treated for neck pain in March and April 
1989, and that he complained of recurrent back pain at the 
time of his June 1992 separation examination.  Further, 
subsequent treatment records, beginning in 1994, consistently 
note the veteran's history of neck pain after a 1991 injury, 
and back pain also beginning in 1991.  Finally, although one 
of the VA physicians who conducted the June 2003 VA 
examinations did not find the veteran's cervical and lumbar 
spinal disabilities related to his service-connected 
bilateral knee disorders, both examiners, after reviewing the 
veteran's claims files and examining him, etiologically 
linked his current neck and back disorders to his service.  

There is no medical opinion of record indicating that the 
veteran's neck and back disorders did not have their onset in 
service, and the lay statements and medical opinions support 
a finding that the current neck disorder is related to a 1991 
injury in service and that his low back disorder had its 
onset in service.  Accordingly, the Board entitlement to 
service connection for cervical and low back disorders is 
granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection cervical spondylosis with radicular pain 
is granted, subject to the criteria governing the award of 
monetary benefits.

Service connection for chronic lumbosacral strain with 
spondylosis of L3-4, L4-5 and L5-S1 is granted, subject to 
the criteria governing the award of monetary benefits.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

